DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (5,041,323).
	With respect to claim 1, Rose teaches a fairing (when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18) for a power generation machine (i.e. turbine engine), the fairing comprising: a first layer (16) comprising a metallic material (Col. 3, Lines 22-28) and defining a first surface and an opposite second surface (see annotated view of Figure 2, provided below), where it is obvious that the first layer (16) being configured for coupling the fairing to the power generation machine via one or more fasteners so as to provide a secure attachment (as is well known in the art), wherein it is obvious that the first layer has a concave shape (when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18, which are well known to be curved in order to surround a turbine engine as is well known); 5a second layer (18) comprising a composite material (Col. 3, Lines 29-33), wherein the second layer (see annotated view of Figure 2, provided below) defines a first surface and a second opposite surface, the second surface of the second layer defining an external surface of the fairing,  wherein it is obvious that the second surface of the second layer having a convex shape; and a third layer (12/14) positioned between the first layer (16) and the second layer (18), the third layer (12/14) being configured to attenuate acoustic waves over a predetermined frequency range (Col. 1, Lines 7-10; Col. 3, Lines14-16).  10It is noted that the first surface (outer surface) of the first layer (16) has a concave shape, and the second surface (outer surface) of the second layer (18) has a convex shape when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and the second layer will comprise an outer convex layer and the first layer will comprise an inner concave layer surrounding the turbine/compressor housing.


    PNG
    media_image1.png
    257
    630
    media_image1.png
    Greyscale

	With respect to claim 2, Rose teaches wherein the second layer (18) defines a plurality of apertures (20) and the third layer (12/14) defines a plurality of cavities (clearly seen defining honeycombs in layers #12), the plurality of apertures (20) and cavities are aligned and define a plurality of Helmholtz resonators.  
15		With respect to claim 3, Rose teaches, wherein the third layer (12/14) comprises a honeycomb structure.  
	With respect to claim 4, Rose teaches wherein the third layer (12/14) comprises a wire mesh (#14- Col. 2, Lines 60-68) arranged to form a plurality of loops (defined by loops formed by the weave pattern), wherein the wire (i.e. stainless steel – Col. 2, Lines 63-66) is selected to attenuate the acoustic waves over the predetermined frequency range by converting acoustic energy to thermal energy.
	With respect to claim 6, Rose teaches wherein the third layer (12/14) is bonded to the first layer (16) (Col. 3, Lines 23-24).  
	With respect to claim 9, Rose teaches wherein it is obvious that the first surface of the first layer (16) comprises a portion that is shaped to match a surface of the power15/16 Docket Number: 6587 US generation machine, the portion for being adhered to the power generation machine when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and will therefore match a first surface of the first layer as claimed, as the first layer (18) will be the inner most layer to the compressor casing, and the second perforated layer (16) will be the outermost layer facing a flow duct.
	With respect to claim 10, Rose teaches wherein the second layer (16) defines a first 5surface and a second opposite surface, the second surface of the second layer defining an external surface of the fairing (when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18).  
	With respect to claim 11, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches the first layer (16) 20comprises aluminium or titanium (Col. 3, Lines 25-30), and the first (16) and second layers (18) each have an unspecified thickness.  Rose fails to explicitly teach wherein the first layer is configured to enable the fairing to comply with IS02685:1998, as Rose does not teach the specific depths of the first and second panels depending on whether the fist panel is made of aluminium or titanium, as discussed in Applicant’s Specification, Page 5, Line 29-Page 6, Line 8.  It would have been an obvious design choice to provide wherein the first layer is configured to enable the fairing to comply with IS02685:1998 by adjusting the size its depth, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 12, Rose teaches wherein the second layer (18) comprises no protrusions extending from the second surface of the second layer to minimize excrescence drag.  
		With respect to claim 14, Rose teaches wherein the metallic material of the first layer (16) 20comprises aluminium or titanium (Col. 3, Lines 25-30).  
	With respect to claim 15, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches a composite material (Col. 3, Lines 29-33).  Rose fails to explicitly teach wherein the composite material of the second layer comprises a carbon composite or an oxide ceramic matrix composite.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide wherein the composite material of the second layer comprises a carbon composite or an oxide ceramic matrix composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
25		With respect to claim 16, Rose teaches an apparatus comprising: a power generation machine; and a fairing (when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and defining said fairing) as claimed in claim 1, wherein it is obvious that the first layer (16) of the fairing being coupled to the power generation machine when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and will therefore match a first surface of the first layer as claimed, as the first layer (18) will be the inner most layer to the compressor casing, and the second perforated layer (16) will be the outermost layer facing a flow duct.  
	With respect to claim 17, Rose teaches wherein the power generation machine is 30a gas turbine engine (Col. 1, Lines 7-10, 13-18).
	With respect to claim 18, Rose teaches wherein the power generation machine is an electrical machine (Col. 1, Lines 7-10, 13-18).  It is noted that an aircraft turbine is an electrical machine.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (5,041,323) in view of Todorovic (2015/0285144).
	With respect to claim 5, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches a third layer (12/14) positioned on a first layer (16).  Rose fails to explicitly teach wherein the first layer defines a receptacle and the third layer is positioned within the receptacle.  Todorovic teaches a similar acoustic panel (Figure 7, #40) having a third honeycomb layer (74) located between first (72) and second (76) layers in a turbine engine housing fairing (Figure 1, #40), wherein the first layer (72) defines a receptacle and the third layer (74) is positioned within the receptacle (of layer #74) so as to define a tray that supports noise reducing honeycomb ([0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Rose, with the apparatus of Todorovic so as to further support the third/honeycomb layer.
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. The Examiner considers Rose and the obvious combination with Todorovic to teach all of the limitations as claimed by Applicant.
Regarding Applicant’s argument that “the Office Action has not established that Rose discloses all of the elements of the amended claims, and that with respect to claim 1, Rose does not contemplate that the base layer 12 is configured for coupling to a power generation machine as presently claimed,” the Examiner disagrees.  First, the imperforate “base layer” is denoted by #16, not #12, as #12 is the core/third layer.  Rose does in fact contemplate coupling imperforate layer #16 to a power generation machine as Rose clearly states that the invention relates in general to structural noise suppression systems particularly adapted to use in aircraft engine housings, and further that it is known to apply sound absorbing linings (i.e. that of Figure 1, #10) to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18), and when the sound absorber is applied to a compressor casing, it will surround the compressor portion of the turbine engine in the same way as Applicant’s, forming the claimed concave/convex regions in claim 1.  One of ordinary skill would understand that the housing of a turbine engine (i.e. a power generation machine) will inherently be coupled in some way to the turbine engine/power generation machine.  Therefore, Rose does in fact teach configurating the first layer #16 for coupling to a turbine engine/power generation machine.
Regarding Applicant’s argument that “Rose does not mention Helmholz generators, and the arrangement of cells 16, 18 disclosed in Rose does not include air entry channels into the cells as would be required in a Helmholz generator. In addition, the cells 16, 18 are not open for air flow as necessary in a Helmholz generator, but include an encapsulated sound absorbing material 20. Thus, Rose does not appear to contemplate that the cells 16, 18 operate as a Helmholz generator, which utilize the phenomenon of air resonance within a cavity for sound attenuation,” the Examiner disagrees.  The panel #10 clearly includes an array of cells formed by core layer #12, having entry channels #20, allowing them to function as Helmholtz resonators as is well known in the art.  Applicant’s argument that “cells 16, 18 are not open for air flow as necessary in a Helmholz generator, but include an encapsulated sound absorbing material 20” is unclear as the reference numerals are incorrect, and further, cells of core #12 are not surrounded by a sound absorbing material #20, as #20 denotes the openings into cellular core #12, so as to form a Helmholtz resonator.   While sound absorbing layer #14 is present within cells of the core layer #12, this material is complementary to the resonance phenomena within the core layers #12.
Regarding Applicant’s argument with respect to claim 4, the Examiner disagrees with Applicant’s assertion that “the Office Action states that the third layer of the device in Rose includes a mesh. The Examiner cites col. 3 of Rose, which Applicant respectfully submits is an error. Perhaps the Examiner considers the sound absorbing material to have a mesh-like structure, but Rose clearly does not contemplate utilizing a wire mesh as a sound absorbing material as presently claimed.”  First, the Examiner clearly referred to element #14, Col. 2, Lines 60-68 to teach the wire mesh element, so there was no error on the Examiner’s part in referring to somewhere in col. 3 of Rose as Applicant erroneously argues.  The Examiner does however consider the woven stainless steel layer #14 to constitute a wire mesh sound absorbing material as claimed, as the citation in the rejection of Col. 2, Lines 60-68 of Rose clearly discusses the excellent sound attenuation properties of the woven stainless steel layer #14.  Applicant has provided no evidence showing that the woven stainless steel #14 is materially different from the claimed wire mesh.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837